George D. Ogden, J.
Lewis Gelac Brown has filed a verified petition in support of his application that the Clerk of this court show cause why he should not furnish, at no expense to defendant, a copy of indictment, minutes of sentence, minutes of arraignment, and minutes of pleading. Defendant Brown was arrested on or about November 1,1952, charged with first degree assault and third degree burglary. Thereafter he was convicted, and sentenced on or about February 24,1953. No appeal has ever been taken from such judgment of conviction.
The application for an order to show cause in this matter, in all respects, is denied. (People v. Moylan, 4 Misc 2d 747; People v. Lewis, 12 Misc 2d 266; People v. Brown, 3 A D 2d 696; People v. Pitts, 6NY2d288.) Submit order.